Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that Xu fails to teach an air gap less than 1 cm. The examiner respectfully disagrees. Based on the description of Xu where the two electrodes are placed 1 cm apart (Xu [0043]) and the liquid is between the two electrodes (Xu [0046]) then the air gap must necessarily be less than 1 cm as the size of the air gap is the distance from the electrode to the fluid.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification cited by the applicant as support for the new feature ‘wherein the air gap is less than a centimeter’ is inadequate. The section describes an example where the air gap is cited as ½ a centimeter. This would support a claimed feature of an air gap being ½ a centimeter but not the more broad claimed limitation of ‘less than a centimeter’.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4,7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 20170025262 A1 in view of Dovichi US 20130140180 A1.

Regarding Claim(s) 1-2, Xu teaches: A mass spectrometry probe comprising: 
a hollow body comprising a distal tip; (Xu fig. 1a; 3)
an electrically conductive primary electrode configured to be operably coupled to a power source; (Xu fig. 1a; 1)
wherein the electrically conductive primary electrode  is a hollow conduit (Xu [0040] “cylindrical sleeve-shaped electrodes”)
wherein the electrically conductive primary electrode is configured to polarize the liquid sample as the liquid sample flows through the hollow body; (Xu [0039] “the first electrode 1 provides the spray tip of capillary 3 of the electrospray ionization source with a spray voltage…The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field.” – One of ordinary skill in the art would understand this as describing electrophoresis which is a process by which a substance is separated based on polarization and electric fields. In the case where this hollow electrode is used to flow the liquid as is the case when Xu is taken in view of Dovichi, the electrical charge placed on the electrode introduces a polarization on the liquid, which includes during the time period for which the liquid is flowing through the hollow electrode.)
and an electrode that is supplied a negative voltage, (Xu fig. 1a; 2, [0077], “second electrode 2 was powered at -8000 V”)
wherein the electrode and the electrically conductive primary electrode are disposed within the hollow body. (Xu fig. 1a; elements 1,2 are located inside of 3)
and the electrically conductive primary electrode extends further into the hollow body than the electrode; (Xu fig. 1a; elements 1=primary electrode extends further than 2-the electrode.)
further comprising the power source (Xu [0017])
(Xu [0068] – whatever the source of the sample is may be considered a reservoir)
wherein both the electrically conductive primary electrode and the electrode are coupled to the power source. (Xu [0017])
	such that the electrically conductive hollow conduit=electrically conductive primary electrode is positioned within the liquid sample ejected from the electrically conductive hollow conduit=electrically conductive primary electrode into the hollow body but the electrode does not contact the liquid sample due to an air gap between the electrode and the liquid sample in the distal tip of the hollow body, wherein the air gap is less than a centimeter.  (Xu fig. 1a; elements 1,2,3, L1; [0039],[0043]-[0046] – the dimensions describe where the air gap is less than a centimeter.)
Xu does not adequately teach: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample from the sample reservoir and into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the hollow body; 
	Dovichi teaches: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir (Dovichi [0036]) 
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample from the sample reservoir and into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the hollow body;  (Dovichi [0044])
It would have been obvious to one of ordinary skill in art to modify the electrode (1) of Xu to transport the sample fluid as taught in Dovichi for the benefit of supplying the liquid sample to the (Dovichi [0044], “provides electrokinetic flow in the form of electrokinetic separation for the analyte passing through the capillary 102”) (Xu [0039], “Those skilled in the art can select the… arrangement of the two electrodes according to the charged nature of the samples to be tested.”)
It would be obvious to optimize Xu to teach:  wherein the power source supplies a positive voltage to the electrically conductive hollow conduit 
Optimizing the potential on the first and second electrodes is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Xu teaches the potential between the electrodes as a variable which achieves a recognized result. (Xu [0039], “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2…”) Therefore, the prior art teaches adjusting the potential and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Xu to apply a positive voltage (instead of a ground voltage) to the first 
In the recited examples of Xu, the first electrode is state at being at ground (0 volts) with the second electrode being at a highly negative voltage (-8000 volts).
The power supply in Xu is recited in [0049] as being able to provide a DC potential of about .+/-20000 V, thus making it well capable of providing a positive potential to the first electrode and a negative voltage to the second electrode.
Thus the only modification that would be required of Xu to teach the proper disposition of electric potential would be to increase the voltage on the first electrode so that it is positive instead of at ground. Xu makes it clear that doing so is an ordinary and non-obvious modification in paragraph [0039] “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.”.
Further, it would have been obvious to one having ordinary skill in the art to apply a positive voltage to the first electrode, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) in this case the potential applied to either electrode, with the potential difference in between, is finite in the sense that any known value of voltage may be applied. Any skilled artisan can adjust the applied voltage as is attested in Xu [0039].


Regarding Claim(s) 8, Xu teaches: A system comprising: 
a mass spectrometry probe comprising: 
a hollow body comprising a distal tip; (Xu fig. 1a; 3)
a power source; (Xu [0017])
a sample reservoir; (Xu [0068] – whatever the source of the sample is may be considered a reservoir)
an electrically conductive primary electrode configured to be operably coupled to a power source; (Xu fig. 1a; 1)
wherein the electrically conductive primary electrode  is a hollow conduit (Xu [0040] “cylindrical sleeve-shaped electrodes”)
wherein the electrically conductive primary electrode is configured to polarize the liquid sample as the liquid sample flows through the hollow body; (Xu [0039] “the first electrode 1 provides the spray tip of capillary 3 of the electrospray ionization source with a spray voltage…The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field.” – One of ordinary skill in the art would understand this as describing electrophoresis which is a process by which a substance is separated based on polarization and electric fields.)
and an electrode that is supplied a negative voltage, (Xu fig. 1a; 2, [0077], “second electrode 2 was powered at -8000 V”)
wherein the electrode and the electrically conductive primary electrode are disposed within the hollow body. (Xu fig. 1a; elements 1,2 are located inside of 3)
 (Xu fig. 1a; elements 1=primary electrode extends further than 2-the electrode.)
	such that the electrically conductive hollow conduit=electrically conductive primary electrode is positioned within the liquid sample ejected from the electrically conductive hollow conduit=electrically conductive primary electrode into the hollow body but the electrode does not contact the liquid sample due to an air gap between the electrode and the liquid sample in the distal tip of the hollow body, wherein the air gap is less than a centimeter.  (Xu fig. 1a; elements 1,2,3, L1; [0039],[0043]-[0046] – the dimensions describe where the air gap is less than a centimeter.)
and a mass spectrometer. (Xu [0068])
	Xu does not adequately teach: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the electrically conductive hollow body; 
	Dovichi teaches: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir (Dovichi [0036]) 
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the electrically conductive hollow body;  (Dovichi [0044])
It would have been obvious to one of ordinary skill in art to modify the electrode (1) of Xu to transport the sample fluid as taught in Dovichi for the benefit of supplying the liquid sample to the emitter pre-separated.  (Dovichi [0044], “provides electrokinetic flow in the form of electrokinetic separation for the analyte passing through the capillary 102”) (Xu [0039], “Those skilled in the art can select the… arrangement of the two electrodes according to the charged nature of the samples to be tested.”)
It would be obvious to optimize Xu to teach:  wherein the power source supplies a positive voltage to the electrically conductive hollow conduit 
Optimizing the potential on the first and second electrodes is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Xu teaches the potential between the electrodes as a variable which achieves a recognized result. (Xu [0039], “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2…”) Therefore, the prior art teaches adjusting the potential and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Xu to apply a positive voltage (instead of a ground voltage) to the first 
In the recited examples of Xu, the first electrode is state at being at ground (0 volts) with the second electrode being at a highly negative voltage (-8000 volts).
The power supply in Xu is recited as being able to provide a DC potential of about .+/-20000 V, thus making it well capable of providing a positive potential to the first electrode and a negative voltage to the second electrode.
Thus the only modification that would be required of Xu to teach the proper disposition of electric potential would be to increase the voltage on the first electrode so that it is positive instead of at ground. Xu makes it clear that doing so is an ordinary and non-obvious modification in paragraph [0039] “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.”.
Further, it would have been obvious to one having ordinary skill in the art to apply a positive voltage to the first electrode, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) in this case the potential applied to either electrode, with the potential difference in between, is finite in the sense that any known value of voltage may be applied. Any skilled artisan can adjust the applied voltage as is attested in Xu [0039].

Regarding Claim(s) 3,9, Xu teaches: wherein the mass spectrometry probe is a nanospray probe. (Xu [0084])

Regarding Claim(s) 4,10, Xu teaches: wherein the hollow body of the nanospray probe is a hollow capillary. (Xu [0039])

Regarding Claim(s) 11, Xu teaches: wherein the hollow body is a unitary hollow body. (Xu fig. 1a)

Regarding Claim(s) 12, Xu teaches: further comprising the liquid sample disposed within the hollow body. (Xu [0039])

Regarding Claim(s) 13, Xu teaches: wherein a distal end of the electrically conductive hollow conduit=electrically conductive primary electrode is positioned within the liquid sample ejected from the electrically conductive hollow conduit=electrically conductive primary electrode into the hollow body and the electrode is positioned at a proximal location in the hollow body such that there is an air gap between the electrode and the liquid sample within the hollow body. (Xu fig. 1a; elements 1,2,3, L1)

Regarding Claim(s) 7,14, Xu teaches: wherein the electrode and the electrically conductive hollow conduit=electrically conductive primary electrode subject the liquid sample to an inductive charge. (Xu [0039] – see applicant’s specification [0007] for a definition of ‘inductive’. )




Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 20170025262 A1 in view of Dovichi US 20130140180 A1 and OFFICIAL NOTICE.

Regarding Claim(s) 15, Neither Xu nor Dovichi adequately teach wherein the mass spectrometer is a miniature mass spectrometer.
	 The examiner takes official notice that utilizing a miniature mass spectrometer for the generic mass spectrometer of Xu and Dovichi is obvious for the benefit of improving portability. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881